Citation Nr: 0302082	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder (previously 
denied as a personality disorder), to include secondary 
service connection.

(The merits of the claim of entitlement to service connection 
for an acquired psychiatric disorder will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served with the National Guard of Louisiana from 
September 1971 to June 1973, including active service with 
the Army National Guard from January to May 1972; he was on 
inactive duty training (INACDUTRA) on July 8, 1972.

This appeal is from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran was scheduled for a 
video-conference hearing before the undersigned on October 
21, 2002.  He asked that the hearing be rescheduled because 
of illness.  In November 2002, the Board remanded this case 
to the RO to schedule the veteran for a video-conference 
hearing, in accordance with his request.  The hearing was 
scheduled for January 7, 2003.  The veteran did not report 
for the hearing, and the case is now ready for appellate 
review.

In October 1974, VA denied the veteran's claim for service 
connection for "mental problems," finding that he had a 
personality disorder ("character/behavior disorder"), which 
was not a disability as a matter of law.  The matter in 
contention then was the diagnosis and etiology of the 
veteran's "nervous condition."  The current application to 
reopen the claim raises the same issues; it is essentially 
the same claim, notwithstanding that the RO has styled the 
claim as for service connection for a character/behavioral 
disorder.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Whereas the veteran has stated the claimed condition is due 
to the now service-connected lumbosacral strain, the Board 
infers the alternative claim of secondary service connection 
under 38 C.F.R. § 3.310(a).

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability pursuant to authority of 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  In October 1974, VA denied service connection for a 
personality disorder and notified the veteran of the denial 
and of his appellate rights by letter of November 11, 1974.

2.  The veteran did not initiate an appeal during the year 
ending November 11, 1975.

3.  VA psychological examination of January 2001 found a link 
between current adjustment disorder and back injury in 
service that bears directly and substantially on the question 
whether the veteran acquired a psychiatric disorder in 
service or secondary to a service-connected injury and which, 
together with the evidence previously of record, must be 
considered to decide the claim fairly.


CONCLUSION OF LAW

1.  The October 1974 denial of service connection for 
character/behavior disorder (now styled as for an acquired 
psychiatric disorder) is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).

2.  New and material evidence has been presented, and the 
claim for service connection for an acquired psychiatric 
disorder must be reopened and its former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The duty to assist in obtaining evidence necessary 
to substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's September 1999 
application to reopen his claim, VA had no duty to assist him 
to develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  Whereas the evidence of 
record is sufficient for determination of the question 
whether the claim must be reopened, and the case will require 
further development, see 38 C.F.R. § 19.9 (2002), the 
question whether VA has discharged its duty to assist is 
inapposite to the status of the case.

II.  Whether to Reopen the Claim

The veteran sustained a lumbosacral strain while on INACDUTRA 
on July 8, 1972.  The veteran had a documented history of a 
low back injury in November 1970, prior to active service 
with the National Guard, regarding which the examining 
orthopedist found no objective explanation for the veteran's 
subjective symptoms.  During the several months after the 
July 1972 injury, the veteran manifested high levels of pain 
and emotional response to the low back strain.  After 
orthopedic and neurologic evaluations did not explain the 
extent of the veteran's manifest disability, service 
neuropsychiatric evaluation found him to have real pain, with 
a high functional to organic ratio and a character or 
personality disorder that predisposed him to maximize the 
physical disability.  Together these were felt to render him 
unsuitable for service.  A January 1973 private psychiatric 
evaluation by D. Regan, M.D., concluded that the veteran 
suffered from depressive neurosis precipitated by the low 
back injury sustained while on summer drill with the National 
Guard.  He was honorably discharged as unsuitable for 
service.

In October 1974, VA adjudicated the veteran's September 1974 
claims for service connection for back injury, finding that 
the veteran had a pre-existing back condition that was not 
aggravated by the July 1972 injury and a passive-dependent 
character behavior disorder that was a constitutional or 
developmental abnormality, not a disability under the law.  
The RO notified the veteran in a letter of November 11, 1974, 
of the rating decision, of his right to appeal and of the 
time allowed to initiate an appeal.  The veteran did not 
initiate an appeal within one year from the date of the 
letter.

The October 1974 rating decision became final when veteran 
did not initiate an appeal within one year of the date of the 
letter notifying him of denial.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2002); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations.  
No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since October 1974 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since October 1974 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In January 2001, the veteran underwent an extensive VA 
psychological examination and evaluation, including 
psychological testing and review of the claims file.  In the 
examination report, the examiner demonstrated familiarity 
with the veteran's history before, during, and after service.  
The veteran presented a complex psychiatric picture resulting 
in multiple diagnoses of both acquired and personality 
disorders.  The diagnoses included a provisional diagnostic 
impression of adjustment disorder with mixed disturbance of 
emotions and conduct, chronic.  The examiner stated as a 
professional opinion that, based on the results of the entire 
examination, that the veteran probably had an adjustment 
disorder of long standing, ever since the putative back 
injury and subsequent discharge from service.

The Federal Circuit held that the threshold of probative 
value or persuasiveness of evidence to be new and material is 
very low, lower even than that necessary to make a claim for 
VA benefits "well grounded."  Hodge, 155 F.3d 1356 
(referring to a subsequently repealed claimant's burden of 
proof to initiate VA adjudication of the merits of a claim).  
The January 2001 VA psychological examination report provides 
information that bears directly and substantially on the 
matter under consideration, whether the veteran has an 
acquired psychiatric disorder that can be linked to an injury 
sustained in service, as distinguished from a personality 
disorder, which, as a matter of law, see 38 C.F.R. § 3.303(c) 
(2002), cannot be the basis of an award of disability 
compensation.  The report is so significant that it would be 
unfair to disregard it.  Together with the other evidence of 
record, such as the veteran's March 2000 testimony of 
continuity of a psychiatric condition from onset after his 
back injury in service to the present, the claim must be 
considered to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a) (2002).  Thus, the claim must be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

Whereas the claim is reopened, VA now incurs a duty to notify 
the veteran about and assist him to obtain information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  


ORDER

Whereas new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened, and to 
that extent, the appeal is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

